Citation Nr: 0712987	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-42 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include depression and anxiety.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

The record shows an independent medical expert's opinion was 
obtained in January 2007 and that the appellant was 
adequately notified of that opinion and his rights on appeal.  
The appellant submitted a private medical opinion at his 
personal hearing in March 2006 and submitted an additional 
statement in response to the independent medical expert's 
opinion in April 2007.  He has waived further agency of 
original jurisdiction consideration this evidence.  See 
38 C.F.R. § 20.1304 (2006).  Therefore, the Board finds the 
case has been adequately developed for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record does not demonstrate 
residuals of a head injury, to include depression and 
anxiety, were manifest during active service nor that they 
developed as a result of an established event, injury, or 
disease during active service.




CONCLUSION OF LAW

Residuals of a head injury, to include depression and 
anxiety, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in October 2003.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
March 2006.  The notice requirements pertinent to the issue 
on appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

Service medical records dated May 21, 1976, show the veteran 
reported he had fallen earlier that day hitting his head and 
that he could not remember anything since then.  It was not 
indicated how he struck his head.  The examiner noted he was 
alert and oriented times three.  There was no evidence of 
trauma to the skull and no tenderness.  Neurologic 
examination was within normal limits.  The examiner's 
impression was no evidence of significant trauma.  A May 21, 
1976, radiographic report noted the veteran fell off a track 
and hit his head on concrete.  A skull series examination was 
normal.  The physician's impression was that there was no 
evidence of significant trauma and the veteran was returned 
to duty.  A May 22, 1976, report noted the veteran claimed of 
a loss of memory and that he claimed to be totally amnesic as 
to what had happened.  He denied headaches, nausea, vomiting, 
diplopia, dizziness, and gait disturbance.  The examiner 
noted the veteran was alert and oriented times three.  His 
pupils were equal and reacted to light and accommodation.  
The fundi were benign and extraocular movements were full 
without nystagmus.  Cervical nerves two through twelve were 
intact.  There were no pathologic reflexes and deep tendon 
reflexes were 2+ and symmetric.  Finger-nose-finger tests 
were okay.  The diagnosis was mild cerebral concussion.  The 
veteran's July 1978 separation examination revealed a normal 
clinical neurologic evaluation.  In a report of medical 
history the veteran noted problems including head injury, 
depression or excessive worry, and loss of memory or amnesia.

Private hospital records show that on June 24, 1979, the 
veteran sustained a compression fracture to the cervical 
spine at C5.  It was reported that while diving into a creek, 
he struck the bottom with the top of his head and was 
immediately paralyzed.  He was rescued by his spouse who 
instituted resuscitation measures.  He was transported to a 
local hospital emergency room where X-ray studies were 
obtained.  

The veteran was then transferred to St. Luke's Hospital.  
Physical examination of the head was essentially normal.  
There was a very slight ptosis of the right eye and it was 
noted that the pupil of the right eye might be slightly 
smaller than the left.  He could lift either leg off the bed, 
but was weak in the right leg.  In the upper extremities, the 
right forearm muscles, both flexor and extensor groups, were 
totally paralyzed, as was right grip.  The right intrinsic 
muscles were paralyzed.  Right and left triceps jerks were 
absent.  Ankle jerks were absent.  X-ray studies revealed a 
compression fracture of the anterior portion of the body of 
C-5, with angulation of the spine at C-5, C-6.  

Statements submitted in support of the veteran's claim note 
changes in his personality after a May 1976 head injury in 
service.  The veteran also claimed that he sustained no head 
injury as a result of his June 1979 diving accident and that 
all present symptoms were incurred as a result of his service 
injury.  

VA medical records dated in August 2003 noted a 
neuropsychological evaluation showed cognition functions were 
well within the normal range.  A September 2003 report 
included diagnoses of major depression and anxiety.  A 
January 2004 VA aid and attendance examination included 
diagnoses of essential tremor, dizziness, memory deficits, 
depression, fatigue, and balance problems.  A February 2004 
report noted an electroencephalogram (EEG) was normal.  The 
examiner stated there was no evidence of any encephalopathic 
or epileptiform abnormalities in the record.  

In an April 2005 private medical opinion Dr. John A. Clough 
noted that if it was true that the veteran sustained no head 
injury in his 1979 accident then certainly some of his 
symptoms including anxiety, short-term memory problems, and 
possibly the development of tremor could be related to his 
1976 fall.  It was noted there was no way to definitively 
prove this, but that the symptoms were consistent with those 
seen in closed head injuries and traumatic brain injury.  The 
report indicated that the veteran gave Dr. Clough a history 
of having fallen in the shower in 1979.  There is no 
indication Dr. Clough was provided copies of any medical 
records.  

VA neurologic examination in May 2005 noted the veteran's 
symptoms of anxiety, memory problems, personality changes, 
and development of tremor could be related to a fall in 1976, 
but the nurse practitioner stated, in essence, that an 
opinion as to etiology could not be provided without resort 
to mere speculation.  VA psychiatric disorders examination in 
June 2005 included an Axis I diagnosis of depression.  It was 
the examiner's opinion that the veteran's depression and 
anxiety was just as likely secondary to his head injury 
during service.  

The veteran submitted medical literature concerning brain 
injuries in October 2005.  These documents are included in 
the record.
During a VA brain and spine disorders examination performed 
in December 2005, it was noted that medical evaluations 
reflected no evidence of a dementia or significant memory 
loss as a result of depression and anxiety and that 
neuroimaging studies provided no evidence of a severe, remote 
traumatic brain injury.  It was the neurologist's opinion, in 
essence, that the veteran sustained only a mild head injury 
in 1976 and that his depression and anxiety could not be 
associated with that injury because such disorders usually 
occurred with moderate or severe head injuries and included 
evidence of significant cognitive impairment.  During a 
December 2005 VA psychiatric examination, it was noted that 
while research indicated there was a small percentage of 
individuals who had developed depressive symptoms after mild 
head injuries, it was less likely than not the veteran's 
anxiety and depression were related to the head injury 
sustained in May 1976 during service.  

In a February 2006 statement Dr. Clough noted medical records 
had been reviewed and that as service medical records 
indicated a history of depression or excessive worry and loss 
of memory or amnesia in July 1978, there was some degree of 
depression or memory problems prior to his 1979 injury.  Dr. 
Clough related that he was now aware of the details of the 
1979 diving accident, to include a fracture of C-5.  He also 
indicated that the veteran's earlier injury resulted in a 
fall from a vehicle.  If this is a reference to the in-
service injury in 1976, there is no indication in the service 
medical records indicating how the veteran stuck his head in 
1976, and all contemporaneous records indicate that the 
veteran could not recall the injury.  Once again, the 
physician was misinformed.  Dr. Clough opined that both 
injuries could have played a role in his present illness, but 
that it would be speculative to say whether one injury was 
worse than the other.  

In a March 2006 private medical opinion, Craig N. Bash, M.D., 
identified as a neuroradiologist, found a review of medical 
records showed the veteran's current memory loss, tremors, 
and psychiatric problems were all due to his service injury.  
It was noted that VA statements indicating the veteran hit 
his head and had intracranial damage in 1979 were not 
supported by the medical records and that repeat 
neuropsychiatric testing was required because the available 
VA examinations had wide fluctuations and were non-
diagnostic.  Dr. Bash also noted that a magnetic resonance 
imaging (MRI) study of record was as likely as not consistent 
with a shear injury and that the issue of a diagnosis of 
post-concussive syndrome should be addressed.  It is 
indicated that Dr. Bash did not personally examine the 
veteran.  

At his personal hearing in March 2006 the veteran testified 
that during service he had fallen off the top of an armored 
personnel carrier and struck his head on the cement floor of 
the motor pool.  He stated he had been amnesic and did not 
know how he was transported to the hospital or how he was 
treated.  He reported that for the remainder of his active 
service he seemed to have experienced more fatigue.  He 
testified that immediately after service he worked at his 
father's tractor repair business.  He reported that he 
sustained a neck injury in a diving accident after service 
and had to be resuscitated.  The veteran's spouse stated that 
he had been hospitalized after that accident for 21 days.  
The veteran testified that he could not recall if during the 
period after service and before his diving accident he had 
been hospitalized or had any problems with his head or with 
dizziness.  The veteran's spouse read Dr. Bash's opinion for 
the record.  The veteran stated that he had not been 
physically examined by Dr. Bash, but that they had spoken in 
telephone conversations and Dr. Bash had gotten all of his 
records.  

An independent medical expert's opinion based upon a review 
of the appellate record was obtained in January 2007.  The 
physician, Dr. Christopher Randolf, Ph.D., APPN-CN, 
identified himself as a board-certified clinical 
neuropsychologist and a clinical professor of neurology at 
the Loyola University Medical Center with extensive 
experience in clinical evaluation and research involving 
traumatic brain injury, including mild traumatic brain injury 
and concussion.  A summary of the pertinent service and post-
service medical evidence was provided.  Dr. Randolf stated 
that the record demonstrated the veteran's service injury was 
at worst a mild uncomplicated concussion.  He was 
neurologically normal, alert, and fully oriented on the day 
of the injury and on the following day.  His intact 
orientation was noted to tend to rule against any gross 
confusion and by definition he would have obtained a Glasgow 
Coma Scale score of 15 on both evaluations.  Reference was 
provided to two published studies concerning the neurological 
residuals of concussion.  

It was the opinion of Dr. Randolf that there was no plausible 
mechanism by which the veteran's injury in service could have 
eventuated any persistent depression, anxiety, or cognitive 
impairment.  It was unlikely the veteran had any present 
residual disability as a result of his head injury in service 
and it was even less likely that he would have experienced 
any late-onset tremor as a result of this injury.  
Dr. Randolf expressed agreement with the opinion of the 
December 2005 VA brain and spine disorders examiner, Dr. 
Massey, but reported disagreement with the opinion of the 
December 2005 VA psychiatric examiner, Dr. Fast, that the 
veteran's depression and anxiety was related to head injury.  
While acknowledging unfamiliarity of the 1992 medical study 
referenced in Dr. Fast's December 2005 opinion, Dr. Randolf 
expressed greater confidence in the work of his institution 
and in more recently published prospective studies.  A 
statement was provided reiterating the opinion that there was 
no evidence the veteran's injury in service was anything more 
than a mild uncomplicated concussion.  It was noted that it 
was conceivable that Dr. Fast had referenced findings from 
patients with more severe brain injuries.

Dr. Randolf also stated that the opinion of Dr. Bash included 
conclusions that were completely unsupported by the data and 
that he had mischaracterized the injury, had described 
symptoms that were not in the medical records (e.g., nausea, 
vomiting, diplopia, dizziness, gait disturbance), and seemed 
to have an extremely limited understanding of the natural 
history of recovery from concussion.  It was further noted 
that the MRI findings he had mentioned were non-specific in 
nature and were unlikely attributable to the 1976 injury 
because mild concussions rarely resulted in any identifiable 
abnormalities on MRI.  

In an April 2007 statement the veteran, in essence, 
reiterated his claim and asserted that the opinion of Dr. 
Randolf was erroneous or based upon outdated information.  
Without referring to any specific published studies the 
veteran stated there were new findings concerning head trauma 
from an "internationally broadcast report" by two VA 
physicians.  It was requested that he be flown out to be 
examined by these physicians at VA Medical Centers in Palo 
Alto, California, and Tampa, Florida.  The veteran further 
asserted that the opinions favorable to his claim warranted 
greater consideration.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds residuals 
of a head injury, to include depression and anxiety, were not 
manifest during active service and did not develop as a 
result of an established event, injury, or disease during 
active service.  The opinions of the independent medical 
expert, Dr. Randolf, and the December 2005 VA neurologist, 
Dr. Massey, are persuasive in this case.  Dr. Randolf's 
opinion is considered to warrant a greater degree of 
probative weight based upon the presumed credibility of his 
independence and upon his demonstrated acquired expertise in 
the specific medical field at issue.  

The opinion of Dr. Bash is considered to be of little 
probative value in light of his apparent reliance upon an 
inaccurate interpretation of the May 22, 1976, service 
medical report (misidentified by Dr. Bash as May 24, 1976).  
He apparently failed to notice that in this statement 
addressing symptoms the veteran denied headaches, nausea, 
vomiting, diplopia, dizziness, and gait disturbance.  In his 
report, Dr. Randolf also identified sufficient 
inconsistencies and provided reference to more recent medical 
studies as to warrant findings of a lesser degree of 
probative weight for the opinions of Drs. Bash and Fast.  

The opinions of Dr. Clough are also considered to be of a 
lesser degree of probative weight because his opinions are 
not shown to have included a review of the pertinent May 1976 
service medical reports of record.  It is significant to note 
that in his April 2005 report Dr. Clough noted factually 
inaccurate statements as to the veteran's 1979 injury.  At 
the time of his February 2006 report, however, it appears he 
was made aware of the more accurate circumstances of the 
veteran's diving injury and that he stated he had reviewed 
the veteran's July 1978 service department report of medical 
history and records from St. Luke's Hospital dated July 24, 
1979.  The Board finds there is no indication that Dr. Cough 
was provided copies of the actual report of the veteran's 
May 1976 treatment in service.  

The Board further finds that the lay statements of record as 
to perceived personality changes after the 1976 injury are 
considered to be of little probative value.  These statements 
were provided many years after the fact.  They were also 
provided by persons with whom the veteran has had long-
standing and/or close personal relationships which raises the 
possibility of bias.

Although the veteran and his spouse have asserted that Dr. 
Randolf may not have considered more a recent VA medical 
study, a copy of an additional pertinent study was not 
provided nor was any such study adequately identified.  There 
is no competent evidence demonstrating any deficiency in the 
independence, thoroughness, or accuracy of Dr. Randolf's 
opinion.  The veteran and his spouse are not licensed medical 
practitioners and are not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  The medical 
evidence against the veteran's claim is unequivocal, 
thorough, and persuasive.  Therefore, the Board finds 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.



ORDER

Entitlement to service connection for residuals of a head 
injury, to include depression and anxiety, is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


